836 F.2d 1348
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lamont James MILLER, Plaintiff-Appellant,v.Ian S. McDONALD, et al., Defendants-Appellees.
No. 87-1835.
United States Court of Appeals, Sixth Circuit.
Jan. 13, 1988.

Before MERRITT, CORNELIA G. KENNEDY and KRUPANSKY, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not necessary.  Fed.R.App.P. 34(a).


2
This pro se plaintiff appeals the district court's dismissal of his 42 U.S.C. Sec. 1983 civil rights action upon recommendation of the magistrate.


3
Plaintiff sued the defendants alleging violations of his eighth amendment rights.  Plaintiff explained that on January 10, 1987, the defendants refused to serve him a dinner tray and that they also denied him medical attention.  The district court, adopting the magistrate's recommendation, granted summary judgment as to all the defendants.  Upon review, we affirm the district court's judgment.


4
Examination of the record indicates that plaintiff did not file objections to the magistrate's report, nor has he given any explanation as to why the objections were not filed.  Since plaintiff failed to file objections, he has waived his right to appellate review.  See Thomas v. Arn, 474 U.S. 140 (1985);  United States v. Walters, 638 F.2d 947 (6th Cir.1981).


5
Accordingly, the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.